Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 1 of 43 Page ID #:3059



  1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
  2
  3
  4
  5
  6                       UNITED STATES DISTRICT COURT
  7                      CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
  8
  9   SPEX TECHNOLOGIES, INC.,
                                              Case No. 8:16-cv-01790
 10                Plaintiff,                 Hon. James V. Selna
            v.
 11   KINGSTON TECHNOLOGY                     DEFENDANTS KINGSTON
      CORPORATION, KINGSTON                   TECHNOLOGY
 12   DIGITAL, INC., KINGSTON                 CORPORATION, KINGSTON
      TECHNOLOGY COMPANY, INC.,               DIGITAL, INC., AND
 13   IMATION CORPORATION,                    KINGSTON TECHNOLOGY
      DATALOCKER INC. DATA LOCKER             COMPANY, INC.’S FIRST
 14   INTERNATIONAL, LLC,                     AMENDED ANSWER,
                                              AFFIRMATIVE DEFENSES,
 15                Defendants.                AND COUNTERCLAIMS TO
                                              PLAINTIFF’S COMPLAINT
 16                                           FOR PATENT
                                              INFRINGEMENT
 17
                                              JURY TRIAL DEMANDED
 18
 19
      KINGSTON TECHNOLOGY
 20   CORPORATION, KINGSTON
      DIGITAL, INC., KINGSTON
 21   TECHNOLOGY COMPANY, INC.
 22              Counterclaimants,
 23       v.
 24   SPEX TECHNOLOGIES, INC.,
 25              Counter-Defendant.
 26
 27
 28
                                                         KINGSTON’S FIRST AMENDED ANSWER,
                                                   AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                    8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 2 of 43 Page ID #:3060




  1         Defendants Kingston Technology Corporation, Kingston Digital, Inc.
  2 (“Kingston Digital”) and Kingston Technology Company, Inc. (“KTCI”)
  3 (collectively, “Kingston”), by and through undersigned counsel, hereby respond to
  4 the Complaint dated September 27, 2016 (“Complaint”) of Plaintiff SPEX
  5 Technologies, Inc. (“Plaintiff” or “SPEX”).
  6         1.     Kingston denies the allegations and characterizations in Plaintiff’s
  7 Complaint unless expressly admitted in the following paragraphs.
  8                                        PARTIES
  9         2.     Kingston is without knowledge or information sufficient to form a
 10 belief as to the truth of the allegations in Paragraph 2 and therefore denies them.
 11         3.     Kingston admits that Kingston Technology Corporation is a California
 12 corporation with a mailing address of 17600 Newhope St., Fountain Valley,
 13 California, 92708. All remaining allegations of this Paragraph are denied.
 14         4.     Admit.
 15         5.     Admit.
 16         6.     Kingston admits that Paragraph 6 refers to Kingston Technology
 17 Corporation, Kingston Digital, Inc., and Kingston Technology Company, Inc.
 18 together as “Kingston”. All remaining allegations of Paragraph 6 are denied.
 19         7.     This Paragraph is not directed to Kingston to which no response is
 20 required. To the extent a response to this Paragraph is required, Kingston is without
 21 knowledge or information sufficient to form a belief as to the truth of the allegations
 22 of this Paragraph, and therefore denies them.
 23         8.     This Paragraph is not directed to Kingston to which no response is
 24 required. To the extent a response to this Paragraph is required, Kingston is without
 25 knowledge or information sufficient to form a belief as to the truth of the allegations
 26 of this Paragraph, and therefore denies them.
 27
 28
                                              1                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 3 of 43 Page ID #:3061




  1         9.    This Paragraph is not directed to Kingston to which no response is
  2 required. To the extent a response to this Paragraph is required, Kingston is without
  3 knowledge or information sufficient to form a belief as to the truth of the allegations
  4 of this Paragraph, and therefore denies them.
  5         10.   Kingston admits that Paragraph 10 refers to DataLocker Inc. and Data
  6 Locker International, LLC together as “DataLocker”. All remaining allegations of
  7 Paragraph 6 are denied.
  8                             NATURE OF THE ACTION
  9         11.   Kingston admits that the Complaint purports to state a cause of action
 10 for infringement of United States Patent No. 6,088,802 (the “’802 patent”) and
 11 United States Patent No. 6,003,135 (the “’135 patent”) (collectively, the “patents-
 12 in-suit”) arising under the patent laws of the United States, 35 U.S.C. § 1, et seq.,
 13 and that what purports to be copies of the ’802 patent and ’135 patent are attached
 14 to Plaintiff’s Complaint as Exhibit A and Exhibit B respectively. All remaining
 15 allegations of Paragraph 11 are denied.
 16         12.   To the extent that the allegation is directed to Kingston or its products
 17 or services, Kingston denies that it or any of its products or services has infringed
 18 the Patents-in-Suit. All remaining allegations of Paragraph 12 are also denied.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 4 of 43 Page ID #:3062




  1                            JURISDICTION AND VENUE
  2         13.   Kingston admits that this Court has subject matter jurisdiction for a
  3 patent infringement action pursuant to 28 U.S.C. §§ 1331 & 1338(a) to the extent
  4 these actions arise under the patent laws of the United States, including §§ 35 U.S.C.
  5 271, et seq. To the extent that Paragraph 13 pertains to other defendants, no response
  6 it required by Kingston. All remaining allegations of Paragraph 13 are denied.
  7         14.   Paragraph 14 states legal conclusions to which no response is required.
  8 Kingston denies that it has committed acts of patent infringement (direct or
  9 otherwise) of any valid, enforceable claims of the Patents-in-Suit. To the extent that
 10 Paragraph 14 pertains to other defendants, no response is required by Kingston. All
 11 remaining allegations of Paragraph 14 are denied.
 12         15.   Paragraph 15 states legal conclusions to which no response is required.
 13 Kingston denies it has committed acts of infringement of any valid, enforceable
 14 claims of the patents-in-suit. To the extent that Paragraph 15 pertains to other
 15 defendants, no response is required by Kingston. All remaining allegations of
 16 Paragraph 15 are denied.
 17         16.   Paragraph 16 states legal conclusions to which no response is required.
 18 Kingston admits that Imation sold certain IronKey assets to Kingston Digital and
 19 DataLocker in February 2016 and that Plaintiff purports to assert claims against
 20 IronKey-branded products. All remaining allegations of Paragraph 16 are denied.
 21                             FACTUAL BACKGROUND
 22         17.   Kingston admits that Paragraph 17 refers to Spyrus, Inc. as “Spyrus”.
 23 Kingston denies that Spyrus is a “pioneering encryption company” as alleged in
 24 Complaint. Kingston is without knowledge or information sufficient to form a belief
 25 as to the truth of the remaining allegations in Paragraph 17 and therefore denies
 26 them.
 27
 28
                                              3                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 5 of 43 Page ID #:3063




  1         18.    Kingston is without knowledge or information sufficient to form a
  2 belief as to the truth of the allegations in Paragraph 18 and therefore denies them.
  3         19.    Kingston is without knowledge or information sufficient to form a
  4 belief as to the truth of the allegations in Paragraph 19 and therefore denies them.
  5         20.    Kingston is without knowledge or information sufficient to form a
  6 belief as to the truth of the allegations in Paragraph 20 and therefore denies them.
  7         21.    Kingston is without knowledge or information sufficient to form a
  8 belief as to the truth of the allegations in Paragraph 21 and therefore denies them.
  9         22.    Kingston is without knowledge or information sufficient to form a
 10 belief as to the truth of the allegations in Paragraph 22 and therefore denies them.
 11         23.    Kingston is without knowledge or information sufficient to form a
 12 belief as to the truth of the allegations in Paragraph 23 and therefore denies them.
 13         24.    Paragraph 24 pertains to other defendants so no response is required
 14 by Kingston. Kingston is without knowledge or information sufficient to form a
 15 belief as to the truth of the allegations and therefore denies them.
 16         25.    Paragraph 25 pertains to other defendants so no response is required by
 17 Kingston. Kingston is without knowledge or information sufficient to form a belief
 18 as to the truth of the allegations and therefore denies them.
 19         26.    Paragraph 26 pertains to other defendants so no response is required by
 20 Kingston. Kingston is without knowledge or information sufficient to form a belief
 21 as to the truth of the allegations and therefore denies them.
 22         27.    Paragraph 27 pertains to other defendants so no response is required by
 23 Kingston. Kingston is without knowledge or information sufficient to form a belief
 24 as to the truth of the allegations and therefore denies them.
 25         28.    Paragraph 28 pertains to other defendants so no response is required by
 26 Kingston. Kingston is without knowledge or information sufficient to form a belief
 27 as to the truth of the allegations and therefore denies them.
 28
                                              4                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 6 of 43 Page ID #:3064




  1         29.   Paragraph 29 pertains to other defendants so no response is required by
  2 Kingston. Kingston is without knowledge or information sufficient to form a belief
  3 as to the truth of the allegations and therefore denies them.
  4         30.   Paragraph 30 pertains to other defendants so no response is required by
  5 Kingston. Kingston is without knowledge or information sufficient to form a belief
  6 as to the truth of the allegations and therefore denies them.
  7         31.    Kingston admits that Spyrus and Kingston Digital entered into a
  8 Mutual Confidentiality Agreement dated March 14, 2008 (“NDA”) and what
  9 purports to be a copy of the NDA is attached to the Complaint as Exhibit C. As to
 10 the contents of the NDA, the document speaks for itself. Kingston denies that it
 11 “improperly used Spyrus’ confidential information” as alleged in Complaint. All
 12 remaining allegations of Paragraph 31 are denied.
 13         32.   Kingston admits that the purpose of the NDA as stated in the NDA was
 14 for Kingston Digital and Spyrus “[t]o discuss opportunities for joint business
 15 partnerships including integration of SPYRUS components and Kingston
 16 components into products, use of SPYRUS technologies in Kingston products, and
 17 joint development of products and strategies.” Almost a year later Kingston Digital
 18 and Spyrus executed a technology license agreement and an accompanying appendix
 19 specifically directed to a next generation version of Kingston Digital’s DataTraveler
 20 Black Box product and that referenced the ’802 patent. All remaining allegations of
 21 Paragraph 32 are denied.
 22         33.   Kingston admits that on April 14, 2009 Spyrus and Kingston Digital
 23 entered into a Technology License and executed Licensed Product Appendix #1.
 24 Kingston further admits that certain portions and language of Paragraph 11 of the
 25 Technology License are quoted in Paragraph 33 of the Complaint. All remaining
 26 allegations of Paragraph 33 are denied.
 27
 28
                                              5                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 7 of 43 Page ID #:3065




  1         34.    Kingston admits that for purposes of the Technology License executed
  2 between Spyrus and Kingston Digital and terminated on or about April 21, 2015 by
  3 Spyrus, Paragraph 20.1 of the Technology License agreement states that “the parties
  4 agree to the personal and exclusive jurisdiction of and venue in the federal and state
  5 courts located in Orange County, California.” All remaining allegations of Paragraph
  6 34 are denied.
  7         35.    Kingston admits that Licensed Product Appendix #1 identifies the
  8 “Name of the Licensed Product” as Kingston Digital’s “Kingston DataTraveler®
  9 Black Box Gen. 2.” Kingston further admits that the License Product Appendix #1
 10 licensed Spyrus patents, including the ’802 patent, that covered the Licensed
 11 Technology as that term was defined in the License Product Appendix #1. All
 12 remaining allegations of Paragraph 35 are denied.
 13         36.    Kingston admits that the Kingston Digital’s DataTraveler Black Box 2
 14 was to be the same size as the DataTraveler Black Box. Kingston admits that
 15 Kingston Digital’s DataTraveler 5000 was awarded FIPS 140-2 Level 2
 16 certification. Kingston is without knowledge or information sufficient to form a
 17 belief as to the truth of the remaining allegations in Paragraph 36 and therefore
 18 denies them.
 19         37.    Kingston admits that DataTraveler 5000 was released by Kingston
 20 Digital in January 2010 and included a case, a memory card, and cryptographic
 21 technology.      Kingston admits that Kingston Digital’s DataTraveler 5000 was
 22 awarded FIPs 140-2 Level 2 certification. Kingston admits Kingston Digital’s
 23 DataTraveler 5000 was Kingston Digital’s first FIPS 140-2 certified product
 24 offering. Kingston is without knowledge or information sufficient to form a belief
 25 as to the truth of the remaining allegations in Paragraph 37 and therefore denies
 26 them.
 27
 28
                                              6                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 8 of 43 Page ID #:3066




  1         38.   Kingston is without knowledge or information sufficient to form a
  2 belief as to the truth of the allegations in Paragraph 38 and therefore denies them.
  3         39.   Kingston admits that Kingston Digital’s DataTraveler 5000 and the
  4 DataTraveler 6000 use cases and memory cards. Kingston further admits that
  5 Kingston Digital’s DataTraveler 6000 included cryptographic technology and was
  6 Kingston Digital’s first FIPS 140-2 Level 3-certified product offering.              All
  7 remaining allegations of Paragraph 39 are denied.
  8         40.   Kingston admits that on or about January 21, 2015, Kingston Digital
  9 informed Spyrus of its intent to release the DataTraveler 4000 G2, which had
 10 recently achieved FIPS 140-2 Level 3 certification, and that shortly thereafter
 11 Kingston Digital received a letter from Spyrus terminating the Technology License
 12 with Kingston Digital. All remaining allegations of Paragraph 40 are denied.
 13         41.     Kingston admits that on or about January 21, 2015, Kingston Digital
 14 received a letter from Spyrus terminating the Technology License with Kingston
 15 Digital and that the Technology License terminated on or about April 21, 2015.
 16 Kingston denies that it improperly used any of Spyrus’ confidential or proprietary
 17 information. All remaining allegations of Paragraph 41 are denied.
 18         42.   Denied.
 19         43.   Kingston admits that between November 2008 and April 2010 Spyrus
 20 and Kingston Digital exchanged certain information under the Technology License.
 21 Kingston denies that the certain information received from Spyrus was not needed
 22 to perform obligations under the Technology License. All remaining allegations of
 23 Paragraph 43 are denied.
 24         44.   Kingston denies that it improperly used any of Spyrus’ confidential or
 25 proprietary information. Kingston is without knowledge or information sufficient
 26 to form a belief as to the truth of the remaining allegations in Paragraph 44 and
 27 therefore denies them.
 28
                                              7                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 9 of 43 Page ID #:3067




  1         45.   Kingston admits that on or about September 15, 2009, Jason Chen
  2 spoke with Spyrus personnel, including Burt Tregub, regarding the Licensed
  3 Technology under the Technology License executed by Spyrus and Kingston
  4 Digital. All remaining allegations of Paragraph 45 are denied.
  5         46.   Kingston admits that on or about December 11, 2009, a Spyrus
  6 representative visited Kingston Digital’s office in Fountain Valley, California.
  7 Kingston admits that the materials presented by Spyrus’ representative during the
  8 meeting were marked with confidential designations by Spyrus. All remaining
  9 allegations of Paragraph 46 are denied.
 10         47.   Kingston admits that, Jason Chen called Duane Linsenbardt. Kingston
 11 admits that during the call, Mr. Linsenbardt informed Jason Chen that he was in the
 12 car and asked Jason Chen to follow-up via email. Kingston further admits that Jason
 13 Chen explained that he preferred to continue the conversation by phone rather than
 14 to correspond by email. All remaining allegations of Paragraph 47 are denied.
 15         48.   Kingston admits that Phison Electronics Corp. is and has been a
 16 supplier to Kingston Digital and has worked with Ben Chen. Kingston denies that
 17 Spyrus was unaware that Ben Chen was receiving access to information under the
 18 Technology License executed by Spyrus and Kingston Digital. Kingston is without
 19 knowledge or information sufficient to form a belief as to the truth of the remaining
 20 allegations in Paragraph 48 and therefore denies them.
 21         49.   Denied
 22         50.   Denied.
 23         51.   Kingston admits that on or about January 12, 2010, John Terpening
 24 received a letter from Burt Tregub. All remaining allegations of Paragraph 51 are
 25 denied.
 26
 27
 28
                                              8               KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 10 of 43 Page ID
                                  #:3068



 1         52.    Kingston admits that on or about February 18, 2010, Calvin Leong,
 2 Director of the Legal Department sent a letter to Spyrus. All remaining allegations
 3 of Paragraph 52 are denied.
 4         53.    Kingston is without knowledge or information sufficient to form a
 5 belief as to the truth of the remaining allegations in Paragraph 53 and therefore
 6 denies them.
 7         54.    Kingston admits that the announcement referenced in Paragraph 54
 8 states, among other things, that “Kingston Technology Corporation and Phison
 9 Electronics Corp. plan to jointly invest in a new company focusing on embedded
10 memory system product development, promotion and total solution services.” All
11 remaining allegations of Paragraph 54 are denied.
12         55.    Kingston admits that on or about February 22, 2011 the release of the
13 DataTraveler 4000 was announced. Kingston admits that the DataTraveler 4000
14 uses certain technology developed by Phison. Kingston denies that the DataTraveler
15 4000 uses Spyrus’ patented technology. All remaining allegations of Paragraph 55
16 are denied.
17         56.    Kingston denies that it improperly used any of Spyrus’ confidential or
18 proprietary information. Kingston is without knowledge or information sufficient
19 to form a belief as to the truth of the remaining allegations in Paragraph 56 and
20 therefore denies them.
21         57.    Kingston admits that the DataTraveler 4000 G2 is certified to FIPS 140-
22 2 Level 3 and uses certain technology developed by Phison. Kingston admits that
23 the DataTraveler 4000 uses certain technology developed by Phison. Kingston
24 admits that Andrew Ewing informed Burt Tregub of the impending release of the
25 DataTraveler 4000 G2 on or about January 21, 2015. Kingston is without knowledge
26 or information sufficient to form a belief as to the truth of the remaining allegations
27 in Paragraph 57 and therefore denies them.
28
                                             9                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 11 of 43 Page ID
                                  #:3069



 1         58.   Denied.
 2                                  THE PATENTS-IN-SUIT
 3         59.   Kingston is without knowledge or information sufficient to form a
 4 belief as to the truth of the allegations of Paragraph 59 and therefore denies them.
 5         60.   Kingston admits that what purports to be a copy of the United States
 6 Patent No. 6,088,802 (“the ’802 patent”) is attached to the Complaint as Exhibit A
 7 and that the face of the ’802 patent bears the title “Peripheral Device With Integrated
 8 Security Functionality”, the Application No. 08/869,305, a filing date of June 4,
 9 1997, and an issue date of July 11, 2000. All remaining allegations of Paragraph 60
10 are denied.
11         61.   Kingston admits that what purports to be a copy of the United States
12 Patent No. 6,003,135 (“the ’135 patent”) is attached to the Complaint as Exhibit B
13 and that the face of the ’135 patent bears the title “Modular Security Device”, the
14 Application No. 08/869,120, a filing date of June 4, 1997, and an issue date of
15 December 14, 1999. All remaining allegations of Paragraph 61 are denied.
16         62.   Kingston is without knowledge or information sufficient to form a
17 belief as to the truth of the allegations of Paragraph 62 and therefore denies them.
18                                       COUNT I
19         (ALLEGED KINGSTON’S INFRINGEMENT OF ’802 PATENT)
20         63.   Kingston incorporates by reference its responses to the allegations in
21 Paragraphs 1-62 above as if fully set forth herein.
22         64.   Paragraph 64 states legal conclusions to which no response is required.
23 Kingston denies that it has made, used, offered for sale, sold, and/or imported into
24 the United States products that infringe any valid, enforceable claim of the ’802
25 patent, and continues to do so. All remaining allegations of Paragraph 64 are denied.
26         65.   Denied.
27         66.   Denied.
28
                                            10                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 12 of 43 Page ID
                                  #:3070



 1         67.   Kingston admits that Kingston Digital received a license to the ‘802
 2 patent as part of the Technology License agreement executed by Spyrus and
 3 Kingston Digital in 2008 and terminated in 2015. Kingston denies that it has
 4 infringed the ’802 patent. All remaining allegations of Paragraph 67 are denied.
 5         68.   Denied.
 6         69.   Kingston denies that it or any of its customers or end users is or has
 7 infringed (directly or indirectly) the ’802 patent. All remaining allegations of
 8 Paragraph 69 are denied.
 9         70.   Kingston denies that it has induced, and continues to induce,
10 infringement of the ’802 patent under 35 U.S.C. 271(b).
11         71.   Kingston admits that Kingston Digital received a license to the ’802
12 patent as part of the Technology License agreement executed by Spyrus and
13 Kingston Digital in 2009 and terminated in 2015. Kingston admits that Spyrus
14 considers that the DataTraveler 5000 and DataTraveler 6000 were associated with
15 the ’802 patent through Licensed Product Appendix #1 (and amendments thereto)
16 attached to the Technology License and that under such Licensed Product
17 Appendices Kingston “agree[d] to mark all Licensed Products … to the extent
18 reasonably practical” with the following language “[t]he Licensed Product may
19 embody technology protected by one or more of the following patents or patent
20 applications: U.S. Pat. Nos. 6,008,802…”. Kingston denies that it improperly used
21 any of Spyrus’ confidential or proprietary information. Kingston denies that it has
22 infringed the ’802 patent. All remaining allegations of Paragraph 71 are denied.
23         72.   Denied.
24         73.   Kingston denies that it is infringing or has infringed (directly or
25 indirectly) any valid, enforceable claim of the ’802 patent. All remaining allegations
26 of Paragraph 73 are denied.
27
28
                                            11                KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 13 of 43 Page ID
                                  #:3071



 1         74.    Kingston denies that it is infringing or has infringed (directly or
 2 indirectly) any valid, enforceable claim of the ’802 patent. All remaining allegations
 3 of Paragraph 74 are denied.
 4         75.    Kingston denies that it is infringing or has infringed (directly or
 5 indirectly) any valid, enforceable claim of the ’802 patent. All remaining allegations
 6 of Paragraph 75 are denied.
 7                                       COUNT II
 8            (ALLEGED KINGSTON’S INFRINGEMENT OF ’135 PATENT)
 9         76.    Kingston incorporates by reference its responses to the allegations in
10 Paragraphs 1-75 above as if fully set forth herein.
11         77.    Paragraph 77 states legal conclusions to which no response is required.
12 To the extent required, Kingston denies that it has made, used, offered for sale, sold,
13 and/or imported into the United States products that infringe any valid, enforceable
14 claim of the ’135 patent, and continues to do so. All remaining allegations of
15 Paragraph 77 are denied.
16         78.    Denied.
17         79.    Denied.
18         80.    Denied.
19         81.    Denied.
20         82.    Kingston denies that it or any of its customers or end users is or has
21 infringed (directly or indirectly) the ’135 patent. All remaining allegations of
22 Paragraph 82 are denied.
23         83.    Kingston denies that it has induced, and continues to induce,
24 infringement of the ’135 patent under 35 U.S.C. 271(b). All remaining allegations
25 of Paragraph 83 are denied.
26         84.    Denied.
27         85.    Denied.
28
                                            12                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 14 of 43 Page ID
                                  #:3072



 1         86.   Kingston denies that it is infringing or has infringed (directly or
 2 indirectly) any valid, enforceable claim of the ’135 patent. All remaining allegations
 3 of Paragraph 86 are denied.
 4         87.   Kingston denies that it is infringing or has infringed (directly or
 5 indirectly) any valid, enforceable claim of the ’135 patent. All remaining allegations
 6 of Paragraph 87 are denied.
 7         88.   Kingston denies that it is infringing or has infringed (directly or
 8 indirectly) any valid, enforceable claim of the ’135 patent. All remaining allegations
 9 of Paragraph 88 are denied.
10                                      COUNT III
11          (ALLEGED IMATION'S INFRINGEMENT OF THE ’802 PATENT)
12         89.   Kingston incorporates by reference its responses to the allegations in
13 Paragraphs 1-88 above as if fully set forth herein.
14         90.-101. Paragraphs 90-101 pertain to defendants other than Kingston so no
15 response from Kingston is required. To the extent a response is required, Kingston
16 is without knowledge or information sufficient to form a belief as to the truth of
17 allegations and therefore denies them.
18                                      COUNT IV
19       (ALLEGED IMATION'S INFRINGEMENT OF THE ’135 PATENT)
20         102. Kingston incorporates by reference its responses to the allegations in
21 Paragraphs 1-101 above as if fully set forth herein.
22         103.-114. Paragraphs 103-114 pertain to defendants other than Kingston so
23 no response from Kingston is required. To the extent a response is required,
24 Kingston is without knowledge or information sufficient to form a belief as to the
25 truth of allegations and therefore denies them.
26
27
28
                                            13                  KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 15 of 43 Page ID
                                  #:3073



 1                                      COUNT V
 2    (ALLEGED DATALOCKER'S INFRINGEMENT OF THE ’802 PATENT)
 3         115. Kingston incorporates by reference its responses to the allegations in
 4 Paragraphs 1-114 above as if fully set forth herein.
 5         116.-126. Paragraphs 116-126 pertain to defendants other than Kingston so
 6 no response from Kingston is required. To the extent a response is required,
 7 Kingston is without knowledge or information sufficient to form a belief as to the
 8 truth of allegations and therefore denies them.
 9                                      COUNT VI
10    (ALLEGED DATALOCKER'S INFRINGEMENT OF THE ’135 PATENT)
11         127. Kingston incorporates by reference its responses to the allegations in
12 Paragraphs 1-126 above as if fully set forth herein.
13         128.-138. Paragraphs 128-138 pertain to defendants other than Kingston so
14 no response from Kingston is required. To the extent a response is required,
15 Kingston is without knowledge or information sufficient to form a belief as to the
16 truth of allegations and therefore denies them.
17
18
19
20
21
22
23
24
25
26
27
28
                                           14                   KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 16 of 43 Page ID
                                  #:3074



 1                       PLAINTIFF’S PRAYER FOR RELIEF
 2         These Paragraphs set forth Plaintiff’s prayer for relief to which no response is
 3 required. To the extent a response is required, Kingston denies that Plaintiff is
 4 entitled to any relief whatsoever as prayed or otherwise.
 5                       PLAINTIFF’S JURY TRIAL DEMAND
 6         This Paragraph sets forth Plaintiff’s request for trial by jury to which no
 7 response is required.
 8                             AFFIRMATIVE DEFENSES
 9         Subject to the responses above, Kingston alleges and asserts the following
10 defenses in response to the allegations, undertaking the burden of proof only as to
11 those defenses deemed affirmative defenses by law, regardless of how such
12 defenses are denominated herein. In addition to the affirmative defenses described
13 below, subject to its responses above, Kingston specifically reserves all rights to
14 allege additional affirmative defenses that become known through the course of
15 litigation and discovery.
16                         FIRST AFFIRMATIVE DEFENSE
17                              (Failure To State A Claim)
18         Each and every one of Plaintiffs’ claims for relief and each and every one of
19 its allegations fail to state a claim against each of Kingston Technology
20 Corporation, Kingston Digital, Inc. (“Kingston Digital”) and Kingston Technology
21 Company, Inc. (“KTCI”) (collectively, “Kingston”), upon which any relief may be
22 granted.
23                         SECOND AFFIRMATIVE DEFENSE
24                                  (Non-Infringement)
25         Kingston has not infringed and does not infringe, either literally or under the
26 doctrine of equivalents, nor contributed to infringement by others, nor actively
27
28
                                            15                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 17 of 43 Page ID
                                  #:3075



 1 induced others to infringe, any purportedly valid, enforceable claim of the ’802
 2 and/or ’135 Patents (the “patents-in-suit”).
 3                          THIRD AFFIRMATIVE DEFENSE
 4                                       (Invalidity)
 5         On information and belief, the patents-in-suit, and each and every claim
 6 thereof, are invalid for failure to comply with one or more requirements of Title 35,
 7 United States Code, including without limitation the provisions of 35 U.S.C. §§ 101,
 8 102, 103, 112, and 132, and the rules, regulations, and laws pertaining thereto.
 9                        FOURTH AFFIRMATIVE DEFENSE
10                      (Prosecution History Estoppel/Disclaimer)
11         Upon information and belief, by reason of prior art and the proceedings in the
12 U.S. Patent and Trademark Office during the prosecution of the applications that led
13 to the issuance of the patents-in-suit, including, without limitation, amendments,
14 representations, concessions, and admissions made by or on behalf of the applicant,
15 Plaintiff is estopped from asserting that at least some of the patents-in-suit cover and
16 include any Kingston products alleged to infringe the patents-in-suit.
17                          FIFTH AFFIRMATIVE DEFENSE
18                    (Waiver, Laches, Estoppel, and Acquiescence)
19         Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of
20 waiver, laches, estoppel, and/or acquiescence, and/or other equitable doctrines.
21                          SIXTH AFFIRMATIVE DEFENSE
22                                (Limitation on Damages)
23         Plaintiff’s claims for recovery are barred, in whole or in part, by 35 U.S.C. §
24 287.
25
26
27
28
                                             16                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 18 of 43 Page ID
                                  #:3076



 1                        SEVENTH AFFIRMATIVE DEFENSE
 2                                (Limitation on Damages)
 3         Under the provisions of 35 U.S.C. § 286, Plaintiff is precluded from seeking
 4 recovery for any of Kingston’s alleged infringing acts occurring more than six years
 5 before the filing of the Complaint.
 6                         EIGHTH AFFIRMATIVE DEFENSE
 7                                  (Absence of Damages)
 8         Plaintiff has not suffered and will not suffer any injury or damages by way of
 9 the acts and conduct of Kingston as alleged in the Complaint.
10                          NINTH AFFIRMATIVE DEFENSE
11                                     (Unclean Hands)
12         Plaintiff’s claims are barred, in whole or in part, by the equitable doctrine of
13 unclean hands.
14                         TENTH AFFIRMATIVE DEFENSE
15                                  (License/Exhaustion)
16         Plaintiff is barred from asserting the patents-in-suit against Kingston to the
17 extent Kingston’s use is licensed or otherwise authorized and/or to the extent
18 Plaintiff’s patent rights in the accused technology are exhausted.
19                       ELEVENTH AFFIRMATIVE DEFENSE
20                                     (Patent Misuse)
21         Plaintiff is barred from asserting claims 55 and 57 of the ’135 patent against
22 Kingston because, as more fully set forth below in Kingston’s counterclaims,
23 Plaintiff has maintained its allegations of infringement of these claims where
24 Plaintiff knows that these claims are invalid. Kingston incorporates is the facts and
25 assertions in its counterclaims below as at least partially the basis for this defense.
26
27
28
                                             17                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 19 of 43 Page ID
                                  #:3077



1                        OTHER AFFIRMATIVE DEFENSES
2         Kingston’s investigation of the claims and its defenses is continuing. In
3 addition to the affirmative defenses set forth herein, Kingston expressly reserves the
4 right to amend its Answer to allege and assert any additional affirmative defenses
5 and counterclaims or to supplement its existing defenses under Rule 8 of the Federal
6 Rules of Civil Procedure.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          18                 KINGSTON’S FIRST AMENDED ANSWER,
                                                       AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                       8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 20 of 43 Page ID
                                  #:3078



 1                                PRAYER FOR RELIEF
 2         WHEREFORE, Kingston denies that Plaintiff is entitled to any relief,
 3 including the relief requested in its Prayer for Relief, Kingston respectfully requests
 4 that the Court enter a judgment against Plaintiff and in favor of Kingston as follows:
 5         A.    That Plaintiff takes nothing and be denied any relief whatsoever;
 6         B.    That the Complaint be dismissed on the merits and with prejudice;
 7         C.    That the claims of the patents-in-suit be declared to be not infringed by
 8               Kingston;
 9         D.    That the claims of the patents-in-suit be declared to be invalid and/or
10               unenforceable;
11         E.    That Kingston be awarded its costs incurred in connection with this
12               action;
13         F.    That this case be deemed exceptional pursuant to 35 U.S.C. § 285, such
14               that Kingston be awarded reasonable attorneys’ fees; and
15         G.    That Kingston be awarded such other and further relief as the Court
16               may deem just and proper.
17                                   JURY DEMAND
18         Kingston demands a trial by jury as to all claims and issues properly triable
19 thereby.
20
21
22
23
24
25
26
27
28
                                            19                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 21 of 43 Page ID
                                  #:3079



 1                                   COUNTERCLAIMS
 2         Counterclaimants Kingston Technology Corporation, Kingston Digital, Inc.
 3 (“Kingston Digital”) and Kingston Technology Company, Inc. (“KTCI”)
 4 (collectively, “Kingston”), by and through undersigned counsel, counterclaims and
 5 alleges against SPEX Technologies, Inc. (“SPEX”) as follows:
 6                       INTRODUCTION & NATURE OF SUIT
 7                This is an action arising under section 1 of the Sherman Act, 15
 8 U.S.C. § 1, under the Patent Laws of the United States, and under the anti-trust
 9 laws of California whereby Kingston alleges that SPEX violated these anti-trust
10 laws and committed patent misuse by entering into an anti-competitive settlement
11 designed to prolong the life of claims that SPEX knows are invalid and by
12 continued assertion of known-invalid claims.
13                Kingston’s counterclaims arise from a series of settlement agreements
14 that SPEX entered into with Western Digital, Apricorn, and Toshiba (collectively
15 the “PTAB Petitioners”). In these settlements, SPEX gave consideration to the
16 PTAB Petitioners to drop their challenges to the validity of the patents-in-suit.
17 These contracts are unreasonable restraints of trade in the relevant market for
18 secure USB drives in the United States.
19                The PTAB Petitioners had filed IPRs that put the ’135 patent’s
20 validity at issue, and as set forth below, SPEX knew that those IPRs would result
21 in invalidity of the ’135 patent claims or otherwise believed there was an
22 inordinately high likelihood that this would be the result of the PTAB proceedings.
23 Indeed, the PTAB found at institution all elements of these claims taught by the
24 prior art, and SPEX offered no evidence or argument beyond what the Board had
25 already previously considered at institution. Yet to avoid adjudication of the
26 validity of, and maintain its ability to assert the ’135 patent against other sellers in
27 the relevant market, SPEX chose to “purchase” a dismissal of the IPRs by
28
                                             20                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 22 of 43 Page ID
                                  #:3080



 1 providing the PTAB Petitioners free licenses (in actuality or in effect) to the ’135
 2 patent—licenses that SPEX previously valued (on information and belief) at over
 3 $10 million collectively, and which it continues to demand from others (including
 4 Kingston) at exorbitantly high royalties. In exchange, the PTAB Petitioners
 5 dropped the proceedings challenging the validity of the ’135 patent.
 6                A settlement in which the patentee pays the accused infringer is
 7 known as a “reverse settlement.” Reverse settlements, like any settlement, can be
 8 either in cash or in kind. Reverse settlements typically occur when the patentee
 9 knows its patent is invalid and “pays” the accused infringer to drop its challenge to
10 the validity of the patent, so that the patentee can continue to use the patent to
11 perpetuate or to achieve a monopoly or otherwise restrain trade in a relevant
12 market. The fact that a patentee will “pay to make the case against it go away” is
13 powerful evidence that it knows the patent is invalid.
14                As set forth below, SPEX elected to “purchase” a dismissal of the
15 ’135 IPR in order to preserve its ability to demand payment from others in the
16 industry besides the PTAB Petitioners. PTAB Petitioners were given free licenses
17 to the ’135 patent. The settlements between SPEX and the PTAB Petitioners
18 restrain trade because they enable SPEX to raise prices of products in the relevant
19 market of secure portable USB memory devices in the United States because it
20 believes other sellers who did not or could no longer challenge claims 55 and 57 of
21 the ’135 patent at PTAB will take licenses (increasing costs) in order to avoid
22 expensive litigation. There is no legitimate reason for these licenses. Accordingly,
23 this reverse settlement violates section 1 of the Sherman Antitrust Act.
24                In addition, as also set forth below, the settlements are agreements
25 made to unreasonably restrain trade because they were made with the intent to
26 allow SPEX to continue asserting claims in sham litigation it knows are invalid.
27 While a patentee must be allowed to bring legitimate claims in district court to test
28
                                             21                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 23 of 43 Page ID
                                  #:3081



 1 infringement and validity, a patent owner may not assert in bad faith infringement
 2 of claims it knows are invalid. Where an entire market is affected by such a suit,
 3 such activity constitutes an unreasonable restraint on trade in violation of section 1
 4 of the Sherman Antitrust Act.
 5                Lastly, for the same reasons, these agreements and SPEX’s continued
 6 assertion of known-invalid claim violates California anti-trust law and the Federal
 7 Patent laws.
 8                                        PARTIES
 9                Counterclaim Plaintiff Kingston Technology Corporation is a
10 California corporation with its headquarters at 17600 Newhope St., Fountain
11 Valley, California 92708.
12                Counterclaim Plaintiffs Kingston Digital Inc. and Kingston
13 Technology Company, Inc. are Delaware corporations with headquarters at 17600
14 Newhope St., Fountain Valley, California 92708.
15                On information and belief, counterclaim Defendant SPEX
16 Technologies, Inc. is a California corporation with its headquarters at 1860 Hartog
17 Dr., San Jose, CA 95131.
18                             JURISDICTION AND VENUE
19                This Court has subject matter jurisdiction over this action under 28
20 U.S.C. §§ 1331 (federal question), 1337 (anti-trust), 1367 (supplemental
21 jurisdiction), and 2201 (declaratory judgment).
22                The Court has general personal jurisdiction over counterclaim
23 Defendant SPEX because SPEX is a California corporation with its principle place
24 of business in California. The Court additionally has specific personal jurisdiction
25 over counterclaim defendant SPEX because SPEX has engaged in substantial
26 conduct giving rise to this lawsuit in California. This conduct includes, inter alia,
27
28
                                            22                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 24 of 43 Page ID
                                  #:3082



 1 the assertion of baseless, sham claims for infringement of claims 55 and 57 of U.S.
 2 Patent No. 6,003,135 (“the ’135 patent”) which SPEX purports to own.
 3               Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391
 4 (b) & (c) because a substantial number of the events or omissions giving rise to
 5 Kingston’s claims against SPEX occurred in this district.
 6                             FACTUAL BACKGROUND
 7               There is a market in the United States for portable secure USB
 8 memory products. A portable secure USB memory product is a device that stores
 9 encrypted data in a form factor that is easily transportable, such as a portable USB
10 thumb drive equipped with non-volatile memory and a hardware encryption chip.
11 Portable, secure USB memory products are not interchangeable with other USB
12 storage that is not secure, as these products do not provide the security gained from
13 encryption.
14               Consumers will pay more for portable secure USB products to keep
15 their data safe from disclosure as compared to these other products because these
16 products meet the need in the market for allowing data to be transportable, but
17 physically secure. For example, an employer who equips its employees with
18 secure USB memory products knows its data is safeguarded, and is not subject to
19 inadvertent or inadvertent disclosure should the device be lost. Further, the owner
20 of secure USB memory products can use physical barriers to bar any attempts to
21 “hack” the information.
22               SPEX initially brought its Complaint against Kingston on September
23 27, 2016. (See D.I. 1.) SPEX’s Complaint alleged that Kingston and three other
24 defendants (Imation Corporation, DataLocker, Inc., and Data Locker International,
25 LLC) infringed claims of the ’135 patent and claims of U.S. Patent No. 6,088,802
26 (“the ’802 patent”). (See generally id.) The specifications for these two patents
27
28
                                           23                 KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 25 of 43 Page ID
                                  #:3083



 1 are nearly identical, and the inventions claimed by both patents are, as the claim
 2 terms have been interpreted by the district court,1 closely related.
 3                 The ’802 and ’135 patents relate generally to the use of hardware-
 4 based encryption to secure data stored on a portable device. On information and
 5 belief, SPEX’s predecessor-in-interest to the ’135 and ’802 patents Spyrus, Inc.
 6 (“Spyrus”) makes portable, secure USB memory products, including Windows To
 7 Go Live Drives (https://www.spyrus.com/windows-to-go-live-drives/) and secure
 8 SDHC and USB storage (https://www.spyrus.com/secure-storage/). SPEX and
 9 Spyrus are sister entities.
10                 Spyrus’s portable secure USB products sell for higher prices than
11 many other comparable portable secure USB products in the market (including
12 Kingston’s) that are the subject of SPEX’s suit against Kingston and other portable
13 secure USB memory device suppliers. If suppliers, like Kingston, are forced to
14 pay a royalty to SPEX, that royalty payment would lead to an increase in
15 Kingston’s prices for secure USB drives. Thus, the retroactive toll SPEX seeks
16 will unfairly burden sellers of secure USB memory, forcing them to charge
17 increase prices to pay for this bill, with no countervailing benefit to the market.
18 Moreover, SPEX’s unfounded allegations unfairly suggest that the industry has not
19 innovated beyond SPEX’s expired patent, reducing the value of the product and the
20 reputation of its sellers.
21
     1
         The main difference between the two patents is that the ’802 patent describes a
22
         “peripheral” device with a “security means” and a “target means”, whereas the
23       ’135 patent describes its purported invention as a “modular” device with a
24       “security module” and a “target module. Though Kingston contended that the
         ’135 patent’s use of the word “module” required separate physical components,
25       this Court interpreted these terms so as to have the same meaning. (See D.I.
26       122.). For the purposes of these counterclaims, Kingston does not dispute the
         application of the district court’s constructions, though Kingston reserves the
27       right to later challenge those constructions should the district court case result in
28       a final judgment that is later appealed.
                                               24                KINGSTON’S FIRST AMENDED ANSWER,
                                                            AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                            8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 26 of 43 Page ID
                                  #:3084



 1               In addition to suing Kingston, SPEX brought suit against numerous
 2 other makers and sellers of hardware-encrypted storage devices. In particular,
 3 SPEX initiated litigation against Integral Memory (Case No. 16-1805 in the
 4 Central District of California); against Apricorn (Case No. 16-1803 in the Central
 5 District of California); against CMS Products Inc. (Case No. 16-1801 in the
 6 Central District of California); against Toshiba America Electronics Components,
 7 Inc., Toshiba America, Inc., Toshiba America Information Systems, Inc., and
 8 Toshiba Corporation (Case No. 16-1800 in the Central District of California); and
 9 against Western Digital Corporation, Western Digital Technologies, Inc., and
10 HGST, Inc. (together “Western Digital”) (Case No. 16-1799 in the Central District
11 of California).
12               After SPEX brought suit, the PTAB Petitioners in the various actions
13 sought additional review of the claims of the ’802 and ’135 patents asserted by
14 SPEX at the United States Patent and Trademark Office.
15               In particular, the PTAB Petitioners, together with Kingston, brought
16 an inter partes review challenge against claims 1, 2, 6, 7, 11, 12, 23–25, 38, and 39
17 of the ’802 patent, asserting that these claims were unpatentable as obvious over
18 U.S. Patent No. 5,887,145 to Harari (“Harari”) in various combination with Don
19 Anderson, PCMCIA System Architecture 16-Bit PC Cards, Second Edition, 1995
20 (“Anderson”), U.S. Patent No. 5,765,027 (“Wang”), and U.S. Patent No. 6,199,163
21 B1 (“Dumas”). See Western Digital Corp. et al. v. SPEX Technologies, Inc.,
22 IPR2018-00082. Ultimately, the Board determined that claim 38 was unpatentable
23 as obvious over Harari and Anderson and that claim 39 was unpatentable over
24 Harari and Anderson, or (alternatively) over Harari, Anderson, and Wang. See
25 Final Written Decision, Paper 40, Western Digital Corp. et al. v. SPEX
26 Technologies, Inc., IPR2018-00082 (Patent Trial and Appeal Board, April 18,
27 2019). That decision was not appealed by SPEX.
28
                                           25                 KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 27 of 43 Page ID
                                  #:3085



 1               Claims 38 and 39 of the ’802 patent are substantively very similar to
 2 claims 55 and 57 of the ’135 patent. Each of these claims recite a method for use
 3 in a “peripheral” (the ’802 patent) or “modular” (the ’135 patent) device, which the
 4 Court has construed to be the same.
 5               As to claim 38 of the ’802 patent and claim 55 of the ’135, the steps
 6 claimed to be performed by the “peripheral”/ “modular” device are substantively
 7 the same, apart from one additional step recited in claim 55 of “operably
 8 connecting the security module and/or the target module to the host computing
 9 device in response to an instruction from the host computing device.” (See
10 Appendix A for a chart comparing the limitations). Indeed, SPEX’s litigation
11 expert expressly acknowledged in his infringement report that the first step of
12 claim 55 “is the same as element 38a of claim 38 of the ’802 patent”; and further
13 acknowledged the substantive similarity of elements 38b and 55b because he did
14 not perform any separate analysis of the second step of claim 55, but rather
15 “refer[red] to and incorporate[d] by reference [his] opinion with respect to Element
16 38b of claim 38 of the ’802 patent above.”
17               As to claim 39 of the ’802 patent and claim 57 of the ’135 patent, both
18 are again substantively identical save for the addition of the same “operably
19 connecting” appearing in claim 57. (See Appendix A for a chart comparing the
20 limitations). This is again confirmed by SPEX’s litigation expert, who stated in his
21 expert report that the first step of claim 57 “is the same as Element 39a of claim 39
22 of the ’802 patent,” that the second step of claim 57 “is the same limitation as
23 Element 39b of claim 39 of the ’802 patent”; and that the third step of claim 57 is
24 “is the same limitation as Element 39c of claim 39 of the ’802 patent.”
25               Thus, the only substantive difference between claims 38 and 39 of the
26 ’802 patent—which have been adjudicated to be invalid—and claims 55 and 57 of
27 the ’135 patent is the step of “operably connecting the security module and/or the
28
                                            26                KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 28 of 43 Page ID
                                  #:3086



 1 target module to the host computing device in response to an instruction from the
 2 host computing device.” SPEX knows that this step, though, does not amount to
 3 validity for claims 55 and 57, as the same prior art which rendered all other
 4 elements of these claims unpatentable (as determined by the PTAB) also teaches
 5 the “operably connecting” step.
 6                For example, SPEX knows that the Patent Trial and Appeal Board
 7 already determined that the same references over which the Board found claims 38
 8 and 39 of the ’802 unpatentable (Harari and Anderson) teach the “operably
 9 connecting” limitation in the IPR that the PTAB Petitioners brought the ’135
10 patent. The Board specifically found that “Petitioner has sufficiently shown that
11 Harari, alone or in combination with Anderson, teaches or suggests the step of
12 operably connecting . . . in response to an instruction from the host.” Decision,
13 Institution of Inter Partes Review, Paper 14, Western Digital Corp. v. SPEX
14 Technologies, Inc., IPR2017-00084 (Patent Trial and Appeal Board, Apr. 25,
15 2018). SPEX provided no new arguments regarding the “operably connecting”
16 limitation after the institution decision, but rather chose to enter into a “reverse
17 settlement” to circumvent a final determination by the Board, evidencing its
18 knowledge that these claims would be found unpatentable.
19                SPEX’s conduct in this litigation also shows it knows claims 55 and
20 57 are invalid. In this case, Kingston has asserted that the asserted claims of the
21 ’802 and ’135 patent are anticipated and/or obvious over U.S. Patent 5,623,637
22 (“Jones”), which teaches a PMCIA memory card that can store encrypted data.
23 With respect to the “operably connecting” element, Kingston’s expert explained
24 that Jones teaches the claimed “operably connecting” step through its practice of
25 standard PCMCIA functionality. SPEX’s expert did not contest that Jones-through
26 the PCMCIA specification-taught the “operably connecting” limitation. Indeed,
27 SPEX's invalidity expert report does not even address this limitation in contending
28
                                             27                 KINGSTON’S FIRST AMENDED ANSWER,
                                                          AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                          8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 29 of 43 Page ID
                                  #:3087



 1 that claims 55 and 57 were patentable over Jones, meaning that SPEX knows that a
 2 card compliant with PCMCIA standard performs the “operably connecting” step
 3 recited in claim 55 and 57. As SPEX knows, the references which the Board found
 4 to render claims 38 and 39 of the ’802 patent unpatentable teach cards that are
 5 compliant with PCMCIA specifications, and thus practice the “operably
 6 connecting” step.
 7               Indeed, SPEX has been unable to articulate any reason why these
 8 claims would not have been found invalid had it let an adjudication of the validity
 9 of these claims proceed. Following admissions made by its expert in deposition,
10 and following SPEX's failure to raise any argument as to the “operably
11 connecting” limitation, Kingston sent SPEX a letter asking for SPEX’s basis for
12 continuing to assert claims 38 and 39 of the ’802 patent and claims 55 and 57 of
13 the ’135 patent . Kingston received no response.
14               SPEX’s belief that these claims are invalid is objectively reasonable.
15 Both Harari and Anderson address peripherals that comply with the PCMCIA
16 standard. As the Board correctly recognized when instituting review of claims 55
17 and 57, the PCMCIA standard teaches a process where PCMCIA-compliant
18 peripheral devices are “operably connected” to the host computer when plugged in.
19 See Western Digital Corp. v. SPEX Technologies, Inc., Order Instituting IPR,
20 Paper 14, at 29-30 (PTAB Apr. 25, 2018) (accepting petitioner's argument that
21 “Anderson discloses this feature as the PCMCIA card services and enablers
22 scanning the CIS information from a PC Card-i.e., the reading or scanning of CIS
23 information is the recited instruction to which the peripheral device responds to
24 operably connect the PC Card to the host system”). Indeed, Anderson describes
25 generally the operation of any PCMCIA card (of which Harari discloses one
26 example) wherein the host computer reads information identifying the type of
27 PCMCIA card and other information which allows the host computer to operate
28
                                           28                 KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 30 of 43 Page ID
                                  #:3088



 1 with the PCMCIA peripheral, i.e., to operably connect to it. All of this was also
 2 explained in this litigation by Kingston’s expert with respect to another PCMCIA
 3 peripheral device described in Jones.
 4               Yet rather than allow the validity of these claims to actually be
 5 adjudicated, SPEX entered into a “reverse settlement” with the PTAB petitioners
 6 to circumvent a PTAB hearing that claims 55 and 57 of the ’135 patent would be
 7 invalidated. Just days before the oral hearing was scheduled in PTAB Petitioner’s
 8 IPR of the ’135 patent, on information and belief, SPEX reached an agreement
 9 with the PTAB Petitioners whereby SPEX would drop its allegations of
10 infringement against the petitioners in exchange for them requesting that the IPR
11 be terminated without a final decision. See generally Joint Motion to Terminate,
12 Paper 36, Western Digital Corp. v. SPEX Technologies, Inc., IPR2018-00084
13 (PTAB Jan. 11, 2019). On information and belief, SPEX received no monetary
14 compensation in this settlement. The only benefit SPEX received was that the
15 challenge to the patentability of the ’135 patent would end without the Board
16 finally finding these claims unpatentable. The only reasonable inference from the
17 settlement was that SPEX believed that the Board would find these claims
18 unpatentable and entered into these “reverse settlements” to avoid that outcome. A
19 copy of the settlement agreement filed publicly with the PTAB is attached as
20 Appendix B.
21               This settlement allows SPEX to continue asserting claims 55 and 57—
22 claims that it knows are invalid—against Kingston and others. Indeed, SPEX
23 plans to take these claim to trial against Kingston. (D.I. 167, at 4.) SPEX’s
24 assertion of these claims against Kingston is particularly egregious, given that
25 SPEX has asserted that Kingston should no longer be able to contest the validity of
26 these claims based on the prior art SPEX knows teaches these claims due to
27 estoppel.
28
                                           29                 KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 31 of 43 Page ID
                                  #:3089



 1                SPEX’s continued assertion of these invalid claims will cause
 2 Kingston to have to engage in motion practice about these claims and, potentially,
 3 to have to spend money to defend itself against the allegations regarding these
 4 claims at trial. These damages flow directly from SPEX’s injury to the market.
 5 Kingston should be entitled to recover these fees as damages due to SPEX’s bad
 6 faith assertion of invalid claims. Kingston, now, therefore, brings these
 7 counterclaims to recover the injuries it has and will continue to suffer as a result of
 8 SPEX’s actions, as set forth below.
 9                SPEX’s “reverse settlement” continued assertion of known-invalid
10 claims also damages Kingston’s financial structure, reputation, and right to control
11 its products. SPEX’s actions also place a cloud over the legitimacy, functionality,
12 and technical promise of Kingston’s products.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            30                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 32 of 43 Page ID
                                  #:3090



 1                                        COUNT 1
 2             Contract or Conspiracy in Restraint of Trade or Commerce
 3                         in Violation of § 1 of the Sherman Act
 4                Counterclaim Plaintiff Kingston repeats and re-alleges each of the
 5 allegations contained in paragraphs 1 through 33 above as if fully set forth herein.
 6                Section 1 of the Sherman Act makes unlawful “[e]very contract,
 7 combination in the form of trust or otherwise, or conspiracy, in restraint of trade or
 8 commerce among the several States, or with foreign nations.” 15 U.S.C. § 1. As
 9 the Ninth Circuit has articulated, “[t]o state a claim under Section 1 of the Sherman
10 Act,” a plaintiff must plead facts that would prove “(1) a contract, combination or
11 conspiracy amongst two or more persons or distinct business entities; (2) by which
12 the persons intended to harm or restrain trade or commerce among the several
13 states, or with foreign nations; and (3) which actually injures competition.”
14 Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008).
15                As discussed above, while it was knowing or it should have known
16 that the claims 55 and 57 of the ’135 patent are invalid, SPEX entered into
17 contracts with the PTAB Petitioners whereby SPEX granted these entities a free at
18 least de facto license to the ’135 patent in exchange for the PTAB Petitioners
19 dropping their challenge to the validity of, inter alia, claims 55 and 57 of the ’135
20 patent, so that it may continue to assert these known-invalid claims against
21 Kingston and other companies in the industry.
22                The purpose of these contracts was enable SPEX to harm competition
23 in the relevant market for secure portable USB memory products in the United
24 States. In particular, SPEX entered into these agreements with the sole purpose of
25 freeing it to assert claims 55 and 57 of the ’135 patent—claims that SPEX knows
26 are invalid—against Kingston. Such an assertion “contribute[s] nothing to the
27 furtherance of the policies of either the patent law or the antitrust law” and thus can
28
                                            31                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 33 of 43 Page ID
                                  #:3091



 1 constitute an illegal restraint on trade. Handgards, Inc. v. Ethicon, Inc., 601 F.2d
 2 986, 993 (9th Cir. 1979). Because SPEX entered into an agreement to allow it to
 3 continue asserting known-invalid claims, SPEX entered into the contract with the
 4 intent to unreasonably harm commerce in these products. SPEX continues to
 5 assert these claims knowing the allegations are objectively baseless.
 6                Moreover, these agreements constitute illegal “reverse payment
 7 settlements.” As the Supreme Court recognized in F.T.C. v. Actavis, Inc., 570 U.S.
 8 136 (2013), reverse payment settlement where a patent owner gives an alleged
 9 infringer something of value to drop his or her challenge to the validity of a patent
10 have the “potential for genuine adverse effects on competition.” Id. at 153. Here,
11 that anti-trust harm was the reason behind the settlement—SPEX got nothing of
12 value other than the ability to extract licensing fees from Kingston and other
13 companies for claims it knew were invalid.
14                As stated above, there is a relevant market for secure USB drives in
15 the United States. These products differ from other USB drives because they
16 encrypt data stored on them using firmware in the product; and these products
17 differ from cloud-based storage because it allows users to have physical control
18 over their data and protect their data with physical barriers as well as encryption.
19 Consumers will pay a premium for secure USB drives to protect data in the event
20 of loss or theft of the device, and because the devices automatically encrypt data
21 eliminating human error or intervention while allowing for the use of physical
22 barriers to protect the devices.
23                Competition in the relevant market has been injured as a result of
24 SPEX’s illegal settlements and also its baseless litigation. The agreements enable
25 SPEX to force the majority of secure portable USB memory device suppliers to
26 suffer a significant price burden, causing price increases. For example, the
27 settlements allow SPEX’s sister company Spyrus to maintain its high prices in the
28
                                            32                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 34 of 43 Page ID
                                  #:3092



 1 industry of secure USB drives by potentially forcing the payment of royalties on a
 2 patent that–save the settlement agreements–would have been invalidated or
 3 otherwise limit supply.
 4                As a direct and proximate result of SPEX’s unlawful conduct and its
 5 restraint on the relevant market, Kingston has been harmed in an amount to be
 6 established at trial. Kingston’s damages include the attorneys’ fees and costs it has
 7 incurred in defending against SPEX’s baseless claims for infringement of claims
 8 55 and 57 of the ’135 patent, as well as compensation for the damages to
 9 Kingston’s reputation, its right to control its products and its products’ legitimacy,
10 functionality, and future availability clouded by SPEX’s assertion of its invalid
11 patent made possible by the licenses, and by its competitors being able to market
12 their products clear of allegations of infringement. All damages must be trebled.
13                                        COUNT 2
14                            Violation of the Cartwright Act
15                Counterclaim Plaintiff Kingston repeats and re-alleges each of the
16 allegations contained in paragraphs 1 through 41 above as if fully set forth herein.
17                The California Cartwright Act prohibits “trusts,” which are defined as
18 combinations of capital, skill, or acts by two or more persons to, inter alia, create
19 or carry out restrictions in trade or commerce. See California Bus. & Prof. Code §
20 16720. This statute is the California counterpart to section 1 of the Sherman
21 Antitrust Act, and California courts have looked to federal law when interpreting
22 the provisions of this act. Thus, like section 1 of the Sherman Act, the Cartwright
23 Act “prohibits combinations in unreasonable restraint of trade.” Marsh v.
24 Anesthesia Servs. Med. Grp., Inc., 200 Cal. App. 4th 480, 493 (2011).
25                Kingston’s secure USB memory business is based in California.
26                As discussed above, SPEX’s “reverse settlements” with the PTAB
27 Petitioners constitute agreements that unreasonably restrain trade in the relevant
28
                                            33                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 35 of 43 Page ID
                                  #:3093



 1 market in the United States and in California. These agreements allow SPEX to
 2 continue to assert, and to attempt to extract royalties from, known-invalid claims.
 3 As such, the agreements fall within the scope of agreements made illegal under the
 4 Cartwright Act.
 5                As a direct and proximate result of SPEX’s unlawful conduct
 6 restraining the market identified above in the United States including California,
 7 Kingston has been harmed in an amount to be established at trial. Kingston’s
 8 damages include the attorneys’ fees and costs it has incurred in defending against
 9 SPEX’s baseless claims for infringement of claims 55 and 57 of the ’135 patent, as
10 well as compensation for the damages to Kingston’s financial structure, reputation,
11 its right to control its products, and by its competitors being able to market their
12 products clear of allegations of infringement.
13                                        COUNT 3
14                        Declaratory Judgment of Patent Misuse
15                Counterclaim Plaintiff Kingston repeats and re-alleges each of the
16 allegations contained in paragraphs 1 through 46 above as if fully set forth herein.
17                The federal Patent Laws make it unlawful for the owner of a patent to
18 attempt to extend the monopoly right granted by a patent beyond its appropriate
19 bounds, for example by attempting to obtain licensing fees and/or damages for
20 claims that are invalid. A finding of Patent Misuse renders a patent unenforceable.
21                SPEX has engaged in patent misuses by, inter alia, maintaining its
22 allegations of infringement of claims 55 and 57 of the ’135 patent, knowing these
23 claims to be invalid. “Only valid patents confer [a] right to exclusivity—invalid
24 patents do not.” Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1931
25 (2015) (Scalia, J., dissenting); see also Actavis, 570 U.S. at 147 (explaining that
26 “[a] valid patent excludes all except its owner from the use of the protected process
27 or product” and “may permit the patent owner to charge a higher-than-competitive
28
                                            34                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 36 of 43 Page ID
                                  #:3094



 1 price for the patented product. But an invalidated patent carries with it no such
 2 right.”). As SPEX has continued to seek exclusivity based on claims it knows are
 3 invalid—exclusivity that is not appropriately within the grant of the patent—SPEX
 4 has committed patent misuse.
 5                                        COUNT 4
 6                 Violation of California Business & Professions Code
 7                Counterclaim Plaintiff Kingston repeats and re-alleges each of the
 8 allegations contained in paragraphs 1 through 49 above as if fully set forth herein.
 9                The California Business & Professions Code, section 17200 et seq.
10 make it unlawful for any person to engage in unfair competition, which includes
11 “any unlawful, unfair or fraudulent business act or practice.” “The ‘unlawful’
12 practices prohibited by section 17200 are any practices forbidden by law, be it civil
13 or criminal, federal, state, or municipal, statutory, regulatory, or court-made. It is
14 not necessary that the predicate law provide for private civil enforcement.”
15 Watson Labs., Inc. v. Rhone-Poulenc Rorer, Inc., 178 F. Supp. 2d 1099, 1120
16 (C.D. Cal. 2001).
17                SPEX has engaged in actions made unlawful under at least Section 1
18 of the Sherman Act, the Cartwright Act, and under the Patent Laws of the United
19 States, by entering into settlement agreements designed to further an antitrust harm
20 (i.e. assertion of known-invalid claims) and by bringing sham litigation asserting
21 infringement of claims 55 and 57 of the ‘135 patent, knowing these claims to be
22 invalid.
23                As a direct and proximate result of SPEX’s unlawful conduct,
24 Kingston has been harmed in an amount to be established at trial. Kingston’s
25 damages include the attorneys’ fees and costs it has incurred in defending against
26 SPEX’s baseless claims for infringement of claims 55 and 57 of the ’135 patent, as
27 well as compensation for the damages to Kingston’s reputation, its right to control
28
                                             35                KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 37 of 43 Page ID
                                  #:3095



1 its products and its products’ legitimacy, functionality, and future availability
2 clouded by SPEX’s assertion of its invalid patent made possible by the licenses,
3 and by its competitors being able to market their products clear of allegations of
4 infringement.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           36                 KINGSTON’S FIRST AMENDED ANSWER,
                                                        AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                        8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 38 of 43 Page ID
                                  #:3096



 1                                PRAYER FOR RELIEF
 2        WHEREFORE, Kingston respectfully requests that the Court enter a
 3 judgment against SPEX and in favor of Kingston as follows:
 4        A. That the conduct alleged herein be declared, adjudged and/or decreed to
 5             be unlawful under Section 1 of the Sherman Act, 15 U.S.C. § 1;
 6        B. That the conduct alleged herein be declared, adjudged, and/or decreed to
 7             be unlawful under the California Cartwright Act, Cal. Bus. & Prof. Code
 8             § 16700 et seq.
 9        C. That the conduct alleged herein be declared, adjudged, and/or decreed to
10             constitute Patent Misuses under the Patent Laws of the United States;
11        D. That the conduct alleged herein be declared, adjudged, and/or decreed to
12             be unlawful under Section 17200 of the California Business & Professions
13             Code;
14        E. That Kingston recover its damages, trebled, in the amount established at
15             trial;
16        F. That Kingston recover its costs of the suit, including reasonable attorneys’
17             fees as provided by law;
18        G. That the asserted patents be declared unenforceable;
19        H. That SPEX be enjoined from further assertion of claims 55 and 57 of the
20             ’135 patent; and
21        I.   That Kingston be granted such other, further, and different relief in law or
22             in equity that this Court deems to be just, equitable and appropriate.
23                                   JURY DEMAND
24        Kingston demands a trial by jury as to all claims and issues properly triable
25 thereby.
26
27
28
                                            37                 KINGSTON’S FIRST AMENDED ANSWER,
                                                         AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                         8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 39 of 43 Page ID
                                  #:3097



1                                      Respectfully Submitted,
2    Dated: September 25, 2019          FISH & RICHARDSON P.C.
3                                       By: /s/ David M. Hoffman
4                                           David M. Hoffman (pro hac vice)
                                            hoffman@fr.com
5                                           David Morris (pro hac vice)
6                                           dmorris@fr.com
                                            One Congress Plaza
7                                           111 Congress Ave., Suite 810
8                                           Austin, TX 78701
                                            Tel: (512) 472-5070
9                                           Fax: (512) 320-8935
10
                                            Joanna M. Fuller (SBN 266406)
11                                          jfuller@fr.com
12                                          Garrett K. Sakimae (SBN 288453)
                                            sakimae@fr.com
13                                          555 West Fifth Street 31st Floor
14                                          Los Angeles, CA 90013
                                            Tel: (213) 533-4240
15                                          Fax: (858) 678-5099
16                                          Oliver J. Richards (SBN 310972)
17                                          orichards@fr.com
                                            12390 El Camino Real
18                                          San Diego, CA 92130
19                                          Tel: 858-678-4715
                                            Fax: 858-678-5099
20
21
22
23
24
25
26
27
28
                                      38               KINGSTON’S FIRST AMENDED ANSWER,
                                                 AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                 8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 40 of 43 Page ID
                                  #:3098



1                                       LAW OFFICE OF S.J. CHRISTINE YANG
2                                           Christine Yang (SBN 102048)
                                            chrisyang@sjclawpc.com
3
                                            Victoria Hao (pro hac vice)
4                                           vhao@sjclawpc.com
                                            17220 Newhope Street, Suite 101-102
5
                                            Fountain Valley, CA 92708
6                                           Tel.: (714) 641-4022
                                            Fax: (714) 641-2082
7
8                                      Attorneys for Defendants
9                                      Kingston Technology Corporation,
                                       Kingston Digital, Inc., and Kingston
10                                     Technology Company, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      39               KINGSTON’S FIRST AMENDED ANSWER,
                                                 AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                 8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 41 of 43 Page ID
                                  #:3099


                            CERTIFICATE OF SERVICE
1
2         The undersigned hereby certifies that a true and correct copy of the above and
3 foregoing document has been served on September 25, 2019, to all counsel of record
4 who are deemed to have consented to electronic service via the Court’s CM/ECF
5 system. Any other counsel of record will be served by electronic mail and regular
6 mail.
7
                                               /s/ David M. Hoffman
8                                              David M. Hoffman
9                                              hoffman@fr.com

10                                             Attorneys for Defendants
11                                             Kingston Technology Corporation,
                                               Kingston Digital, Inc., and
12                                             Kingston Technology Company, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          40                 KINGSTON’S FIRST AMENDED ANSWER,
                                                       AFFIRMATIVE DEFENSES AND COUNTERCLAIMS
                                                                       8:16-CV-01790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 42 of 43 Page ID
                                  #:3100


1                                      APPENDIX A
2    Below are charts comparing the limitations of the claims discussed in Kingston’s
3    counterclaims:
4
     ’802 Claim 38                             ’135 Claim 55
5
     receiving a request from a host           receiving a request from the host
6
     computing device for information          computing device for information
7
     regarding the type of the peripheral      regarding the type of the modular
8
     device; and                               device;
9
     providing to the host computing           providing the type of the target module
10
     device, in response to the request,       to the host computing device in
11
     information regarding the type of the     response to the request; and
12
     defined interaction.
13
                                               operably connecting the security
14
                                               module and/or the target module to the
15
                                               host computing device in response to
16
                                               an instruction from the host computing
17
                                               device.
18
19
     ’802 Claim 39                             ’135 Claim 57
20
     communicating with the host               communicating with the host
21
     computing device to exchange data         computing device to exchange data
22
     between the host computing device         between the host computing device
23
     and the peripheral device;                and the modular device;
24
25   performing one or more security           performing one or more security

26   operations and the defined interaction    operations and the defined interaction

27   on the exchanged data; and                on the exchanged data;

28   mediating communication of the            mediating communication of the
 Case 8:16-cv-01790-JVS-AGR Document 178 Filed 09/25/19 Page 43 of 43 Page ID
                                  #:3101



1    exchanged data between the host          exchanged data between the host
2    computing device and the peripheral      computing device and the modular
3    device so that the exchanged data must   device so that the exchanged data must
4    first [p]ass through means for           first pass through the security module;
5    performing the one or more security      and
6    operations.
7                                             operably connecting the security
8                                             module and/or the target module to the
9                                             host computing device in response to
10                                            an instruction from the host computing
11                                            device.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
